MEMORANDUM **
Tin Trong Nguyen appeals the sentence imposed following his guilty plea conviction for bank fraud in violation of 18 U.S.C. § 1344. Nguyen argues that the evidence does not support a two-level “sophisticated means” enhancement under U.S.S.G. § 2Fl.l(b)(6)(C).1 We affirm.
The district court’s finding that Nguyen’s bank fraud scheme involved “sophisticated means” was not clearly erroneous because the evidence demonstrates that Nguyen’s scheme was more complex than a routine bank fraud. See U.S.S.G. § 2Fl.l(b)(6)(C), cmt. n. 18; cf. United States v. Montano, 250 F.3d 709, 714-15 (9th Cir.2001) (very basic smuggling operation); United States v. Aragbaye, 234 F.3d 1101, 1107-08 (9th Cir.2000) (extensively planned tax evasion scheme); United States v. Ford, 989 F.2d 347, 351 (9th Cir.1993) (complex tax evasion scheme).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All references are to the Guidelines effective November 1, 2000. Although the district court referred to U.S.S.G. § 2B1.1(b)(8)(C) of the 2001 Guidelines, the court imposed the sentence pursuant to the 2000 Guidelines. U.S.S.G. § 2F1.1(b)(6)(C) of the 2000 Guidelines and U.S.S.G. § 2B 1.1 (b)(8)(C) of the 2001 Guidelines are identical.